                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                  Plaintiff,

v.
                                                               Case No. 17-20038-14-DDC
SEAN ALEXANDER TENNISON (14),

                  Defendant.


                                  MEMORANDUM AND ORDER

           This matter is before the court on defendant Sean Tennison’s Motion for Disclosure of

Discovery (Doc. 660). The government has responded (Doc. 693), and Mr. Tennison has replied

(Doc. 698). For reasons explained below, the court denies Mr. Tennison’s motion.

     I.       Background

           On November, 12, 2019, a jury convicted Mr. Tennison on two counts: (1) conspiracy to

distribute and possess with intent to distribute methamphetamine and (2) possession of

methamphetamine with intent to distribute. Doc. 637. During the trial, one of Mr. Tennison’s

co-defendants, Katrina Job, testified and was subject to cross-examination. Ms. Job previously

had pleaded guilty to conspiracy to distribute and possess with the intent to distribute

methamphetamine. Doc. 542. On December 13, 2019, the court sentenced Ms. Job to 21 months

of imprisonment. Doc. 661. Mr. Tennison now seeks information from Ms. Job’s presentence

investigation report (“PSR”) to make arguments about his own sentencing.

     II.      Legal Standard

           “In general, PSRs are not public records and may not be released to third parties.” United

States v. Wayne, 591 F.3d 1326, 1334 n.7 (10th Cir. 2010); see also Fed. R. Crim. P. 32(c)(1)(A),
(e)(2) (the PSR may be released to the court, the defendant and his attorney, and the

government). But, “PSRs may be released ‘to the extent that [the PSRs] or portions of them are

placed on the court record or authorized for disclosure to serve the interests of justice.’” Id.

(quoting United States v. McKnight, 771 F.2d 388, 391 (8th Cir. 1985) (emphasis omitted)). “In

resolving a motion to disclose a PSR, courts typically balance the specific considerations

underlying the policy of confidentiality against the demonstrated need for disclosure.” United

States v. Bernal-Martinez, No. 03-20064-JWL, 2014 WL 4377673, at *1 (D. Kan. Sept. 3, 2014)

(Lungstrum, J.) (citing United States v. Iqbal, 684 F.3d 507, 510–11 (5th Cir. 2012)).

This court previously has relied on the Fifth Circuit’s reasoning in Iqbal when ruling a motion

seeking disclosure of a PSR. See id., 2014 WL 4377673, at *1. And, because Tenth Circuit

decisions have provided no additional—or contrary—guidance, the court applies the Fifth

Circuit’s standard to the current motion.

       The Fifth Circuit identified three confidentiality factors the court should consider before

releasing PSR information. The first is the defendant’s privacy interest in the PSR’s contents.

Iqbal, 684 F.3d at 510. The PSR “reveals not only details of the offense but, in the broadest

terms, any other information that may aid the court in sentencing.” Id. (internal quotations

omitted). If there are errors in the report, it may be difficult for a defendant to rectify any

“misinformation” under the Federal Rules of Criminal Procedure. Id. Second, “PSRs often rely

on confidential sources” to gather “information about the defendant’s involvement in criminal

activity.” Id. Providing this information to others “could severely compromise the

government’s access to information.” Id. Third, as courts “heavily” rely on the content of PSRs

to make sentencing decisions, releasing PSR information could “stifle or discourage that vital

transmission by defendants and third parties, thereby hampering the court’s ability to impose a



                                                   2
sentence.” Id. Notwithstanding these considerations, the Fifth Circuit has held that, if there is a

“compelling need for disclosure in pursuit of justice” the “court may disclose those portions of

the report directly relevant to the demonstrated need.” Id. at 511 (citation and internal quotations

omitted).

   III.      Discussion

          Mr. Tennison requests information about his co-defendant, Katrina Job. Specifically, he

seeks Ms. Job’s “recommended total offense score” and criminal history from her PSR. Doc.

660 at 1. Mr. Tennison also seeks “any sealed or non-public sentencing memorandum regarding

cooperation by Ms. Job with the government and the government’s recommended sentence.” Id.

Mr. Tennison asserts he needs this information to receive effective assistance of counsel in filing

“a sentencing memorandum and/or objections to the PSI and pre-sentencing motions . . . .” Id.

          The government contends Mr. Tennison is not entitled to this information because he has

not established a special need for it. The government argues that Mr. Tennison may make

arguments about his sentence, and Ms. Job’s sentence, “without knowing where she started on

the PSR or without seeing any information.” Doc. 693 at 3. And, the government asserts, Mr.

Tennison was able to cross-examine Ms. Job about her credibility—including her criminal record

and drug use—at trial.

          The government cites a Fourth Circuit case, United States v. Allen, 716 F.3d 98 (4th Cir.

2013), where a defendant requested information from his co-defendant’s PSR to learn about any

“sweetheart deals” for impeachment purposes. Id. at 104–05. There, the Fourth Circuit

reasoned, defendant’s failure to “clearly specif[y]” “how the information contained in the PSR

will be both material and favorable to his defense” did not require the lower court to review the

PSR in camera. Id. The Fourth Circuit noted that “evidence of a ‘sweetheart deal’ is relevant to



                                                  3
witness credibility” but, it explained: “this does not mean that a defendant can go on a fishing

expedition every time a codefendant pleads guilty.” Id. at 105. Of course, the government

acknowledges, this case is not binding on this court, and it involves a request for a PSR for use at

trial, not at sentencing.

          Mr. Tennison replies that he seeks information from Ms. Job’s PSR because Ms. Job

received a 21-month sentence “[i]n spite of” her role in the conspiracy, criminal history, and

pretrial release violation. Doc. 698 at 2. Mr. Tennison seeks this information to avoid disparity

of sentencing and “analyze” the disparity issue. Id.

          The court is not persuaded by Mr. Tennison’s arguments. Mr. Tennison has failed to

surmount the presumption of confidentiality afforded to PSRs. See United States v. Hart, 61

F.3d 917 (Table), 1995 WL 445685, at *8 (10th Cir. July 28, 1995) (denying defendant’s request

for access to his co-defendants’ PSR to argue about sentence disparities because the request had

“extremely marginal relevance” and was “considerably outweighed by the considerations of

confidentiality”); United States v. Jackson, 876 F. Supp. 1207, 1208 (D. Kan. 1994) (denying

defendant’s request for access to co-defendant’s PSR so he could “verify [any sentence disparity]

for himself” because that reason was “not enough to disturb the confidentiality protecting [the

co-defendant’s PSR]”); see also United States v. French, No. 03-CR-181-JHP, 2007 WL

9724744, at *1 (N.D. Okla. Feb. 23, 2007) (denying defendant’s request for co-defendant’s PSR

on similar grounds). He has not demonstrated a special need, or any argument he can’t make

without the information he seeks. See DOJ v. Julian, 486 U.S. 1, 12 (1988) (noting that courts

“typically require[] some showing of special need before they will allow” PSR access to a third

party).




                                                 4
       Finally, Mr. Tennison already possesses information adequate to make arguments based

on Ms. Job’s involvement in his case. His counsel cross-examined Ms. Job during trial. And, he

can reference concerns about sentencing disparities without knowing the precise contours of Ms.

Job’s total offense level or criminal history category. The court can access that information and

thus can evaluate Mr. Tennison’s argument—if he makes the argument—without precise

reference to offense level or criminal history.

       Mr. Tennison has failed to demonstrate a “compelling need for disclosure.” And Mr.

Tennison has failed to show that disclosure will further the ends of justice. The court denies Mr.

Tennison’s motion.

       IT IS THEREFORE ORDERED BY THE COURT THAT defendant Sean

Tennison’s Motion for Disclosure of Discovery (Doc. 660) is denied.

       IT IS SO ORDERED.

       Dated this 30th day of January, 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                  5
